TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-08-00685-CV



         Sergio Pasquale Maggi, M.D. and Sergio Pasquale Maggi, M.D., P.A. d/b/a
                        Austin Plastic Surgery Center, Appellants

                                                 v.

   Steven McMillon, individually and as dependent administrator of the estate of Mary
 Elizabeth McMillon, deceased; and Alexander Rankin McMillon; Jason Ryan McMillon;
                          and Lindsay M. Browne, Appellees


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 419TH JUDICIAL DISTRICT
      NO. D-1-GN-08-001618, HONORABLE GUS J. STRAUSS JR., JUDGE PRESIDING



                            MEMORANDUM OPINION


               The appellants’ brief was due on December 22, 2008. On January 21, 2009, this

Court notified appellants that their brief was overdue and that a failure to file a proper motion for

extension of time by February 2, 2009, would result in the dismissal of this appeal for want of

prosecution. To date, the appellants have not filed a brief or a motion for extension of time.

Accordingly, we dismiss this appeal for want of prosecution.



                                             ___________________________________________

                                             Diane M. Henson, Justice

Before Chief Justice Jones, Justices Puryear and Henson

Dismissed for Want of Prosecution

Filed: March 5, 2009